Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reference is made to the following documents in the claim rejection in the Office Action that follows: 
D1 US 2016/0210174 A1 (MICROSOFT TECHNOLOGY LICENSING LLC [US]) 21 July 2016 (2016-07-21)

D2 US 2007/136729 A1 (NEUMAN DARREN [US]) 14 June 2007 (2007-06-14)

D3 US 2009/055005 A1 (OXMAN GEDALIA [IL] ET AL) 26 February 2009 (2009-02-26)

D4 HENDRY D C ED - SCHLEIF FRANK-MICHAEL ET AL: "Comparator trees for winner-take-all circuits’, NEUROCOMPU, ELSEVIER, AMSTERDAM, NL, vol. 62, 1 December 2004 (2004-12-01), pages 389-403, XP004641549, ISSN: 0925-2312, DOI: 10.1016/J.NEUCOM.2004.05.002

D5 Anonymous: "Processing Audio: Sample by Sample or Buffer by Buffer?", JUCE Forum, 12 March 2017 (2017-03-12), pages 1-4, XP055522303, Retrieved from the Internet: URL:https://forum.juce.com/t/processing-audio-sample-by- sample-or-buffer-by-buffer/2 1306 [retrieved on 2018-11-08]
Claim Objections
Claim 10 recites: “wherein the deadline scheduler is configured to update at least one of the plurality of deadline values per clock cycle;”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the deadline scheduler " in line 5.  There is insufficient antecedent basis for this limitation in the claim.

The term "to provide an acknowledgement (ACK) signal to an arithmetic unit" in claim 12 is unclear and leaves the reader in doubt as to the technical features to which it refers. The term "arithmetic unit" has a well defined meaning in the art which does not include being provided with acknowledgement signals. According to the description (paragraphs [00444] and [00677]) the acknowledgement signal is provided to the deadline scheduler which comprises the arithmetic unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 .

The subject-matter of claim 1 therefore differs from this known audio processor in that it discloses: 1. A plurality of buffers, 2. an audio stream corresponding to each buffer, and 3. A plurality of deadline registers configured to store the deadline values.
The technical effect of differentiating features 1 and 2 is an improved efficiency of the audio processor. The objective technical problem may thus be formulated as how to improve the efficiency of the audio processor
	The technical effect of differentiating feature 3 is the provision of means for maintaining the deadline values. The objective technical problem may thus be formulated as how to provide means for maintaining the deadline values.

D1 motivates the skilled person to consider a hardware implementation for the components of the disclosed audio processor (paragraph [0023] The computing device 200 may combine one or more of hardware, [...] and system-on-a-chip technology to implement the processing system). Using thus registers for storing the deadline values of the scheduler is a well-known implementation choice the skilled person would consider when faced with the problem of providing means for maintaining the deadline values.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and D4.
Regarding claim 10, D1 discloses discloses (the references in parentheses applying to this document): A multi-core audio processor comprising: (Figure 3 and paragraph [0017] a processing core executing an audio processing thread) a plurality of audio processing cores having differing capabilities; (Figure 3 and paragraph [0029] selecting between a high performance core and an energy efficient core) a plurality 
 The subject-matter of claim 10 therefore differs from this known audio processor in that it discloses: 1. A plurality of audio streams, 2. the stream prioritization circuit comprising a plurality of compare trees, 3.a plurality of deadline registers configured to store the deadline values, and 4. the update of the deadline values being per cycle/
Differentiating features 1 and 2 are considered to contribute to the synergistic technical effect of an improved efficiency of the audio processor. The objective technical problem may thus be formulated as how to improve the efficiency of the audio processor.
Differentiating features 3 and 4 are considered to contribute to the synergistic technical effect of providing accurate maintenance of the deadline values. The objective technical problem may thus be formulated as how to provide accurate maintenance of the deadline values.
The two groups of differentiating features (1-2 and 3-4) are not considered to contribute to a synergistic technical effect and are thus treated in isolation.

D1 discloses a deadline based scheduling by the scheduler (paragraph [0029] the scheduling parameter may be a scheduling deadline) directly thus disclosing the comparison of deadline values. It further motivates a hardware implementation for the scheduler (paragraph [0023] The computing device 200 may combine one or more of hardware, [...] and system-on-a-chip technology to implement the processing system), a practice known for improving efficiency. The use of compare trees for comparing the deadline values merely amounts to a well-known implementation option (see for example D4 Abstract This paper presents architectures for comparator trees capable of finding the minimum value of a large number of inputs. Such circuits are of general applicability) that does not appear to contribute to a non-trivial or unexpected technical effect.
Storing the deadline values in deadline registers (as argued in rejection of claim 1) and updating them per clock cycle are straightforward implementation choices the skilled person would consider faced with the problem of accurately maintaining the deadline values.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and D3 and D5.
Regarding claim 17, document D1  discloses (the references in parentheses applying to this document): A multi-core audio processor comprising: (Figure 3 and paragraph [0017] a processing core executing an audio processing thread) a 
 a deadline scheduler 
The subject-matter of claim 17 therefore differs from this known audio processor in that it discloses: 1. At least one audio processing core configured to perform block data processing and at least one audio processing core configured to perform single sample data processing, 2. two audio streams each comprising data of a plurality of audio channels, 3. two pluralities of audio interfaces each associated with a plurality of buffers where data of the two streams are stored, 4. deadline registers configured to store the deadline values.
Differentiating features 1, 2 and 3 are considered to contribute to the synergistic technical effect of an improved efficiency of the audio processor. The objective technical problem may thus be formulated as how to improve the efficiency of the audio processor.
The technical effect of differentiating feature 4 is that it provides means for maintaining the deadline values. The objective technical problem may thus be formulated as how to provide means for maintaining the deadline values.
The group of differentiating features 1-3 and differentiating feature 4 are not considered to contribute to a synergistic technical effect and are thus treated in isolation.
As argued in rejection of claim 1, processing multiple audio streams is a straightforward design choice the skilled person would consider starting from D1, in order to increase the audio processor's efficiency. Processing specifically two audio streams, is a mere choice among straightforward possibilities that does not appear to contribute to a non-trivial technical effect, disclosed for example in D2 (paragraph [0023] two audio bit streams). Additionally, the combination of 
Regarding the feature of the deadline registers, the same reasoning as in rejection of claim 1 applies.
Dependent claim 2: D1 discloses the buffer providing indications regarding the amount of samples stored in the buffer (Fig. 4, FULL, LOW WATERMARK, CRITICAL) on which the order of processing is based (paragraph [0017] once a processing core executing an audio processing thread has filled an audio buffer with audio data, the scheduling priority of the audio processing thread may be downgraded to allow other processing threads to take precedence. Once the audio buffer has been emptied, the audio processing buffer may assume the original higher scheduling priority). The exact amount of data associated with each indication is a design choice that does not appear to contribute to a non-trivial technical effect.
Dependent claim 3, 4, 18, 19: D1 discloses the use of consecutive updated deadlines based on frames (Fig. 4 and paragraph [0035] Each frame 410 beyond the low watermark 440 may represent a scheduling deadline 450), directly pointing towards the use of period values to calculate the deadlines, due to the known in the field of audio processing relationship between frame time, sampling rate and sampling period. D1 also motivates the skilled person to consider a hardware implementation for the components of the disclosed audio processor (paragraph [0023] The computing device 200 may combine one or more of hardware, [...] and system-on-a-chip technology to implement the processing 
As previously mentioned, the use of sampling period and sampling rate and how one is converted to the other is common general knowledge in the field of audio processing. Implementing such a conversion in hardware using conversion circuits is a straightforward implementation choice that does not appear to contribute to a non-trivial or unexpected technical effect. 
Dependent claim 5: D1 discloses an output buffer (Figure 4). Using a plurality of output buffers is a design choice. Additionally using a plurality of input buffers is a standard practice in the field of audio processing (see for example D2 Figure 2B and D3 Figure 1B with multiple input and output buffers).
 Dependent claims 6 and 12: D1 discloses a communication between the scheduler and the audio processing core for instructing which stream to be processed (paragraph [0015] A scheduler may assign various processing threads to one or more processing cores). The use of an acknowledgement signal from the core to the scheduler is considered to be a straightforward measure that does not appear to contribute to a non-trivial technical effect.
Dependent claim 7: The features of claim 7 combined with differentiating feature 1 of claim 1 (see paragraph 2.1) are considered to contribute to a synergistic technical effect of increasing the efficiency of the audio processor while limiting the impact on the workload of the audio cores. The objective technical problem may thus be formulated as how to increase the efficiency of the audio processor while limiting the impact on the workload of the audio cores.
The skilled person faced with this problem would look for documents in the field of audio processing and would find D2 which also addresses the problem of efficiency in audio processing ([0004] a method and system for efficient audio 
Dependent claim 8: D1 discloses the identification of the highest priority stream through the processing core interfaces, based on deadline values (paragraph [0015] A scheduler may assign various processing threads to one or more processing cores; paragraph [0029] the scheduling parameter may be a scheduling deadline). Tne use of compare trees for comparing the deadline values merely amounts to a well-known implementation option (see for example D4 Abstract This paper presents architectures for comparator trees capable of finding the minimum value of a large number of inputs. Such circuits are of general applicability) that does not appear to contribute to a non-trivial or unexpected technical effect.
Dependent claims 9 and 20 are so unclear (see Item VIII) that no technical effect can be derived from their current formulation. It is however noted that D1 discloses stopping the processing of a stream by determining that its consumption rate from the buffer is lower than the processing rate (paragraph [0035] A full watermark 460 may indicate that the data output queue 400 is full, and that the 
Dependent claim 11: D1 discloses a buffer storing samples associated with a corresponding audio stream and providing a processing priority indication to the scheduler (paragraph [0017] once a processing core executing an audio processing thread has filled an audio buffer with audio data, the scheduling priority of the audio processing thread may be downgraded to allow other processing threads to take precedence. Once the audio buffer has been emptied, the audio processing buffer may assume the original higher scheduling priority). Using a plurality of such buffers would be an obvious design choice the skilled person would consider in order to process efficiently the plurality of audio streams of claim 10.
Dependent claim 13, 16: D1 discloses a deadline based scheduling, including maintaining a plurality of deadlines based on the amount of frames stored in the buffer (Figure 4 and paragraph [0035] The thread profile 500 may have multiple scheduling deadlines). This disclosure points directly to the invalidation of deadlines that are below the current level of the buffer (e.g. referring to Figure 4, if the buffer is missing one frame to become full, then deadlines 1-4 are no longer valid since their corresponding frames have been already stored in the buffer and only deadline 5 is valid) and consequently the triggering of this invalidation when an audio processing core is assigned to process a thread that will result in a generation of a frame to be stored in the buffer. Implementing this functionality using deadline pending circuits, would be a straightforward implementation choice for the skilled person, further motivated by D1 to implement processor components in hardware (paragraph [0023] The computing device 200 may combine one or more of hardware, [...] and system-on-a-chip technology to implement the processing system). It is further noted that the current formulation of claims 13 and 16 does not specify details on the realisation of such circuits.
Dependent claim 14, D1 motivates the skilled person to assign processing threads to processing cores based on characteristics of their workload (paragraph [0015] 
Dependent claim 15: D1 discloses a transmittal buffer with indication of being full (Figure 4). Providing an equivalent indication for when the buffer is empty would be a straightforward design choice for the skilled person. The use of equivalent receiving buffers is a commonplace measure in the field (see for example D2 Figure 2B and D3 Figure 1B with multiple input and output buffers).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2016/0098300A1) to Chang et al. discloses: multi-core processor systems and methods for assigning tasks in a multi-core processing system which teaches: [0035] Please be noted that the cross-referring to task information about tasks in different scheduling classes can be applied to any specific tasks/scheduling classes/scheduling algorithms and any numbers thereof. For example, the tasks to be assigned are not limited to having task priorities or being performed in sequence according to their task priorities. In a non-limiting embodiment, the tasks can be scheduled according to their respective deadlines, which can be implemented in the Deadline scheduler, for example.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651